 Case: 1:15-cv-10660 Document #: 110 Filed: 04/22/19 Page 1 of 1 PageID #:861

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Laryssa Muntean
                                                        Plaintiff,
v.                                                                       Case No.:
                                                                         1:15−cv−10660
                                                                         Honorable Andrea
                                                                         R. Wood
Illinois Department of Health and Family Services, et
al.
                                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 22, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Joint Motion for extension
of time [108] is granted in part. The deadline for the parties to e−mail Chambers a revised
exhibit list, including the status of any objections, and an updated witness list is extended
to 4/26/2019. The motion presentment date of 4/23/2019 is stricken; parties need not
appear. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
